641 N.W.2d 613 (2002)
Dirk E. CANNON, Relator,
v.
FEDERAL EXPRESS, Self-Insured/Alexsis/RSKCO, Respondent, and
MN Department of Economic Security, Intervenor.
No. C1-01-2175.
Supreme Court of Minnesota.
March 26, 2002.
Raymond R. Peterson, McCoy, Peterson, Jorstad & Brabbit, Minneapolis, for relator's.
Jay T. Hartman, Tracy M. Borash, Heacox, Hartman, Mattaini, Koshmrl, Cosgriff & Johnson, P.A., St. Paul, for respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 16, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
Alan C. Page
Associate Justice